               Case 1:20-cv-00126-SH Document 82 Filed 04/01/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

    JANE DOE AW,                                     §
         Plaintiff                                   §
                                                     §
    v.                                               §                Case No. 1:20-CV-126-SH
                                                     §
    BURLESON COUNTY,                                 §
        Defendant

                                                 ORDER

         Now before the Court is Defendant Burleson County’s Opposed Motion for Leave to File

Motion for Reconsideration of Court’s Order Denying Burleson County’s Motion for Summary

Judgment and Motion to Dismiss Burleson County Pursuant to the Dismissal of Sutherland in his

Official Capacity, filed March 22, 2021 (Dkt. 59), and the associated response and reply briefs.1

         Pursuant to Local Rule CV-7(f)(1) of the United States District Court for the Western District

of Texas, Burleson County seeks leave to file:

            1. a motion for reconsideration of the District Court’s Order entered on March 3, 2021,
               accepting and adopting the Magistrate Judge’s Report and Recommendation to
               deny Burleson County’s motion for summary judgment; and
            2. a motion to dismiss Burleson County, based on the alleged settlement of Plaintiff
               Jane Doe AW’s claims against Burleson County Judge Mike Sutherland in his
               official capacity.

Burleson County asserts, on information and belief, that a settlement agreement executed by Doe

and Sutherland resolved all claims against Sutherland in both his individual and official capacities.

Burleson County has been unable to review the settlement agreement due to a confidentiality

clause, so it requests leave to file its motion so that the Court may determine whether Doe’s claims

against Mike Sutherland in his official capacity are covered by the agreement.


1
 By consent of the parties, the case was reassigned to the undersigned Magistrate Judge on March 29, 2021.
Dkt. 81.
                                                     1
           Case 1:20-cv-00126-SH Document 82 Filed 04/01/21 Page 2 of 3




   A district court’s denial of a motion for summary judgment is an interlocutory order that may

“be revised at any time before the entry of a judgment adjudicating all the claims and all the parties’

rights and liabilities.” FED. R. CIV. 54(b). Because the terms of the settlement agreement may be

dispositive of Burleson County’s motion for summary judgment, the Court finds that good cause

exists and GRANTS Burleson County’s motion for leave to file its Motion for Reconsideration.

   It is well established that courts may require parties seeking to avoid disclosure of documents

to make the documents available for inspection in camera. United States v. Zolin, 491 U.S. 554,

569 (1989). Review of documents in camera is appropriate where there are no other means by

which the Court can reach a decision on an issue. TPI Cloud Hosting, Inc. v. Keller Williams

Realty, Inc., No. 1:19-cv-0808-JRN, 2020 WL 1150695, at *3 (W.D. Tex. Mar. 9, 2020). The

Court must review in camera the confidential settlement agreement between Doe and Sutherland

to determine the scope of the agreement to rule on Burleson County’s Motion for Reconsideration.

   Accordingly, the Court hereby ORDERS the Clerk’s Office to file Defendant Burleson

County’s Motion for Reconsideration of the Court’s Order Denying Burleson County’s Motion for

Summary Judgment and Motion to Dismiss Burleson County Pursuant to the Dismissal of

Sutherland in his Official Capacity (Dkt. 59-2).

   The Court FURTHER ORDERS that Plaintiff Jane Doe AW has until April 19, 2021 to file

her Response to Burleson County’s Motion for Reconsideration and submit under seal a copy of

the executed settlement agreement for in camera review by the Court. Documents submitted for

in camera review should be submitted to the Clerk’s Office in a sealed envelope with the style of

the case on the outside of the envelope and with language indicating that the documents are

submitted under seal for the Court’s review in camera and are to be opened by the Court only.




                                                   2
          Case 1:20-cv-00126-SH Document 82 Filed 04/01/21 Page 3 of 3




   The Court FURTHER ORDERS that Defendant Burleson County must file its Reply in

support of its Motion for Reconsideration, if any, within seven (7) days after the Response is filed.

   SIGNED on April 1, 2021.


                                                       SUSAN HIGHTOWER
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 3
